Title: 3d.
From: Adams, John Quincy
To: 


       Mr. Hilliard gave us a Sermon in the forenoon from Isaiah LV. 6. Seek ye the Lord while he may be found, call ye upon him while he is near, and in the afternoon from John V. 22. For the Father judgeth no man; but hath committed all judgment unto the Son. I do not believe that Mr. H. has one new idea, in ten Sermons upon an average. Some of his argumentation this afternoon appeared to militate with the Trinitarian System. He said we ought to take it a peculiar favour, that we were to be judged by Christ, because he had a practical knowledge of our natures, and would make allowance for the frailty of humanity. Now this appears to bring the Question to a Point. If Christ was God he was omniscient and consequently wanted no practical knowledge of mankind. But as he was not omniscient, the Consequence is plain, and may be easily deduced from Mr. H’s own Concessions. But all religious sects have their absurdities. It is with them as with man. That which has the least faults is the best.
      